DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 10/03/2022.
Claims 1, 3, 7, 8, 24, 25, 28, 29, 31-33, and 54-56 are pending.
Claims 2, 6, 15-19, 57, 58, 60, 61, 63, and 64 are newly cancelled.
Claims 31-33 and 54-56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022. 
Claims 1, 3, 7, 8, 24, 25, 28, and 29 are currently under consideration to the extent that they read upon Applicant’s elected species.
NOTE: Applicant elected:
Tobramycin as the aminoglycoside,
Fumarate as the potentiator,
Nebulizer as the form of administration,
Treatment of cystic fibrosis, 
21 day delivery,
Applicant did not indicate an election that delivery was resumed,
Applicant did not elect that the patient was being treated with an antibiotic that is an antagonist.

Rejections Maintained and Made Again in view of Applicant’s amendments to the claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 7, 8, 24, 25, 28, and 29 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 2016/0199328)(IDS Reference).
	Collins teaches a method for treating cystic fibrosis and infection associated with bacterial infection in patients with cystic fibrosis comprising the administration of a composition comprising tobramycin and fumarate (see entire document, for instance, [0005], [0028], [0137], and [0017]).  Collins further teaches that the compounds that stimulate proton-motive force, such as fumarate, are present in amount of 5mM or greater and unexpectedly enhance the efficacy of known aminoglycoside antibiotics, such as tobramycin, thereby providing novel combinatorial thereof compositions and methods for treating chronic or persistent bacterial infections (see entire document, for instance, [0084]).  Collins exemplifies the potentiation of tobramycin with incremental doses of fumarate, and exemplifies the use of 160 mg/l and 320 mg/l tobramycin (see entire document, for instance, [0061], Figure 2A, and 2B).   Collins teaches that the composition can be administered as an aqueous solution and can be delivered by nebulizer (see entire document, for instance, [0172] and [0191]).  The composition is administered once, twice, or thrice a day and can be administered for 3 weeks (i.e. 21 days) (see entire document, for instance, [0114]).
	Collins, while teaching the instantly claimed components and exemplifying their combination, including the concept of varying and optimizing their amounts and amounts in relation to each other, does not provide a direct exemplification of the instantly claimed amounts/ratios.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to optimize the amount and ratio of the tobramycin and fumarate taught by Collins.  One would have been motivated to do so since Collins directly teaches the varying of the amount of the components relative to each other (see entire document, for instance, figures 2A and 2B).  Further, there would be a reasonable expectation of success since Collins teaches that one can see varying results by utilizing different amounts of the components relative to each other, and specifically teaches that there is a benefit in the combination of tobramycin and fumarate.
Response to Arguments 
	Applicant argues in the Remarks filed 10/03/2022 that Collins does not suggest administering directly to the lungs of the patient a formulation of tobramycin and fumarate by nebulizer as claimed.  Applicant’s argument is not found persuasive.  Specifically, Collins teaches that the composition can be administered as an aqueous solution and can be delivered by nebulizer (see entire document, for instance, [0172] and [0191]), wherein Collins expressly states in [0017] that “in another embodiment of this method and all such methods described herein, the aminoglycoside antibiotic is tobramycin and the at least one PMF stimulating compound is fumarate.”  Collins directly asserts that the methods taught in Collins can be conducted utilizing tobramycin and fumarate.  As such, Applicant’s argument is not found persuasive.  It is noted that Collin teaching additional embodiments utilizing tobramycin and fumarate that are outside the scope of the instantly claimed invention would not undermine the teachings that do directly overlap the instantly claimed invention.  It is noted that MPEP 2123(II) states “[f]urthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611